3. Uganda: murder of David Kato
The next item is the debate on six motions for a resolution on Uganda - murder of David Kato.
author. - (DE) Mr President, Commissioner, ladies and gentlemen, we all would wish that David Kato, who was murdered a few weeks ago, was still alive and that he could be here with us - as he was just last November - to speak about the rights of lesbian and gay people and the lack of rights for lesbian and gay people in Uganda, and to plan together with us what can be done to change that. We all would rather he was alive and had not been the victim of a brutal murder. David Kato worked in his home country of Uganda to defend the human rights of lesbian, gay, bisexual and transgender people.
I am pleased that we have succeeded in bringing about agreement between six political groups in this resolution to condemn the murder of David Kato and to call on the authorities, the new political leadership that will be elected in Uganda tomorrow and also religious leaders to bring to an end once and for all the persecution of and violence against lesbian and gay people and against other minorities, and to contribute to enabling lesbian, gay, bisexual and transgender people to live freely in Uganda too.
Here in the European Union we also have a responsibility to work for such equal rights and to honour the memory of David Kato and others who sacrificed their lives before him in the fight for equal rights. To this end it is also essential that Baroness Ashton - our High Representative for Foreign Affairs - and the new European External Action Service work for these same equal rights; for example, in order that the Toolkit to Promote and Protect the Enjoyment of all Human Rights by Lesbian, Gay, Bisexual and Transgender (LGBT) People is also used in all non-European countries.
author. - Mr President, today we have an urgent resolution on LGBT rights in Uganda for the third time in this parliamentary term. The previous two were warnings and attempts to prevent what happened to David Kato, the human rights activist who was brutally murdered.
We must condemn LGBT discrimination across the world, including in Europe and even in this House.
The murder of David Kato is a crime that needs to be fully and impartially investigated. Not only do the perpetrators have to be brought to justice, but the broader context of intolerance, discrimination and threats to LGBT people needs to be analysed, and changed. Local publication Rolling Stone and Ugandan parliamentarians have played a role of incitement rather than one of protecting citizens. Since David Kato's murder, the authorities have been too silent.
The Alliance of Liberals and Democrats for Europe has put the rights of LBGT people on the agenda over and over again and, with the support of all Members of this House, we have urged respect for their human rights - because that is what LGBT rights are - and we will not be silent.
I hope that those Members who are sometimes hesitant or even reluctant to stand up for gay rights will think again and realise that killing people is never justified and that it needs to be met with our ongoing and unequivocal condemnation, just as we address the violations of the rights of other minorities across the world, such as Christians.
The Commission and the External Action Service need to use the toolkit to promote, and protect the enjoyment of, the rights of LGBT people to the full extent with regard to Uganda.
author. - Mr President, the murder of David Kato is the direct result of the hatred and hostility towards Uganda's LGBT community, whipped up by certain hard-line parliamentarians in that country. Twice in the past year we have lambasted the outrageous attempts by some MPs in Uganda to mandate the death penalty for the so-called crime of same-sex activity.
It is inevitable that in a climate of such bigotry the lives of gay rights activists would be endangered, and so it has sadly proved to be the case with David Kato. He knew the risks of publicly defending gays. He and other alleged homosexuals were outed last year by a newspaper which printed their photos next to a headline which said, disgracefully, 'hang them'. I am sure that many of my London constituents are deeply concerned about the European Union giving financial aid to a country where such disgusting sentiments are not only tolerated but sometimes apparently officially condoned.
I hope that Parliament's Delegation for relations with the Pan-African Parliament will consider carefully what action it can take to register our anger and disgust at Mr Kato's murder and, more generally, to underline that the EU's continuing engagement and financial aid to African countries must be reciprocated with progress on fundamental human rights on that continent.
Mr President, we are now on to the third European Parliament resolution of this parliamentary term on discrimination against the LGBT (lesbian, gay, bisexual and transgender) population in Uganda. Today we are dealing specifically with the case of Mr David Kato, whose killing has been strongly denounced by many NGOs and international bodies. Mr Kato was, in fact, a symbol of the fight against homophobia in his country, and more specifically of the denunciation of the Bahati bill, which goes very far in cracking down on homosexuality, since it envisages sentences right up to life imprisonment and even the death penalty. We must pay tribute to him, but we must also think of all those whose photographs, names and addresses have been publicly disgraced by a rag whose name I shall not even mention. The climate with regard to the LGBT community is unacceptable, exacerbated as it is by the religious authorities and in particular by the evangelist fundamentalists close to the Head of State.
Tomorrow, presidential elections will take place in Uganda. Although there are eight candidates, the outgoing President has already declared himself certain of his re-election and announced that he will imprison anyone who protests against the elections. Those elections are undoubtedly an opportunity to remind Uganda of its human rights obligations, to tell it that the fight against discrimination of any kind, including against LGBTs, is an integral part of these universal values and that we should together respond to Mr Ban Ki-moon's appeal to make the decriminalisation of homosexuality a universal fight for human rights.
deputising for the author. - Mr President, for those of us who live in the developed world, the chasm between us and the sub-Saharan area both in terms of thinking and practice is very difficult to comprehend.
The case of David Kato is an example of that. He was a man who was regarded as the father of the Ugandan human rights movement. As a founder member of SMUG, Sexual Minorities Uganda, he was condemned by a magazine called Rolling Stone, and won his case against them. The editor said that the persecution of homosexuals and their execution should continue. Sure enough, David Kato was murdered, on 26 January.
author. - Mr President, it is always a sad moment when we have to pass a resolution on the death of a human rights defender.
For me it is even sadder because, like others in this House, I met him when he came to Parliament to plead for it to act on behalf of those living in Uganda.
As a gay man, can I personally thank this House for the way it has united in this resolution in saying that hatred against lesbian, gay and bisexual people, and the diminishing of their human rights, is totally unacceptable.
The justice that we can give David Kato is not only to ensure that the perpetrators are brought to justice for the crime that they have committed - the senseless murder of this young man. The real issue is that in the continent of Africa, as Mr Tannock quite rightly said, on issues of human rights and civil liberties, we have given our colleagues too far and too easy a ride on these vital matters. The best thing that can come from this is that the colonialism that we imposed through our laws, and sometimes through our religion, can actually end in the repeal of the law in the 38 countries that criminalise homosexuality and bring to an end the death penalty in Somalia, Mauritania, Sudan and Northern Nigeria.
That would be a memorial not only to David Kato, a giant amongst the pygmies who preach prejudice and persecution. It would also be a memorial to this Parliament speaking up for those who have no voice.
Mr President, I truly believe that the discussion about the violation of the rights of sexual minorities in Uganda ought to go further than voicing criticism. We should reflect on the effectiveness of our measures supporting human rights and examine the level of contribution from European diplomacy towards this.
In December, we adopted a resolution against the punishment of homosexual persons in Uganda and the incitement to crimes against a community stigmatised for its sexual orientation. I abhor this awful crime, but at the same time, I also abhor the reluctance of European institutions and European Union Member States to resort to the tools of persuasion and pressure which they have available. I believe that it is appropriate for us to firmly request the Ugandan authorities to guarantee respect for fundamental rights, conduct a fair investigation into this case and prevent other such crimes. I also think that we need to issue a warning to the Commission for it to become involved much more actively in defending human rights.
on behalf of the ALDE Group. - (DE) Mr President, ladies and gentlemen, today we will pass our third resolution against the criminalisation of homosexuality in Uganda. Within a short space of time gay people have been declared fair game in Uganda. Even children or minors are affected. This is all due to the irresponsible actions of a US-based Christian sect and the call by local newspaper Rolling Stone for a hundred people whom it named as being gay to be hanged.
Now David Kato - one such person publicly named as being gay - has been hammered to a pulp on a public street; this is, in fact, what we were hoping to prevent with our last resolution. We call on Uganda firstly to hold an independent investigation into the murder of David Kato and not to arrest just anybody for the crime. Further, we call on Uganda to prosecute those who call for the public murder of gay people. We also call on Uganda to revise its legislation.
Mr President, I would like to join in expressing my sadness, emotion and, above all, my outrage at the murder of David Kato, and to say that what we need to do now is to show clear determination and a firm will to combat not only this type of murder but also insults and any type of discrimination based on sexual orientation.
In Africa homosexuality is only legal in 13 countries, and in 38 countries it is considered a crime. This is unacceptable and, moreover, as the European Union we must fight it both politically and economically. We should not forget that finally we also have the opportunity to contribute, from an economic point of view, to combating this type of measure.
Persecution on the grounds of sexual orientation also needs to be considered as an essential element of the basis for applying for refugee status, and for the right to protection from the European Union and from the Member States that, unfortunately, do not currently grant that right.
If we had had that possibility in the case of David Kato, perhaps we would not be mourning his loss. How many more deaths are we going to have to mourn in the future.
Mr President, I think a situation in which we are talking about Uganda for the third time in 14 months and for the second time in only a few months is one which is very disturbing. I agree with previous speakers that in fact this is not about the human rights of just one group, but it is about human rights in Uganda in general as all minorities there are facing extreme challenges. I think it is particularly important for the European Parliament to speak again on this matter. I welcome the fact that the representatives of different political groups are speaking together on this matter and are, in fact, speaking with one voice, although of course they may have different emphases. Human rights are not respected at all in Uganda, especially the rights of this group. We should therefore protect this group in particular. We should also defend the right to unhindered political activity and we should also stress, in this context, the rights of human rights defenders.
(PL) Mr President, the brutal murder of David Kato, one of Uganda's best-known human rights defenders, is the result of hatred towards homosexual people. Even if the murderer is punished, the atmosphere of hatred will still remain, sanctioned by the law which discriminates against LGBT people. Homosexuality is a crime in as many as 38 African countries, and in four of those countries it carries the death sentence.
The European Union actively supports democratic change in Africa. We must not allow human rights to be violated in such a drastic way. How much blood must still be shed, how many more people have to die before the international community can force a change in legislation in Africa which violates human rights? It is also necessary to examine the role of the Church, which instead of promoting love and peace, is promoting hatred against homosexual people, teaching the ridiculous theory that homosexuality is a serious illness which needs to be treated.
Mr President, I would just like to make a point of order before I go on to my speech. This is the third time that we have been promised speaking time but then not been listed. Just because we are independent Members of this House, it does not mean that we do not have a say as well.
Going on to my speech as I wish to give it, I would like to take the time to commend the late David Kato for his brave work in Uganda, for defending not just his rights, but also the rights of other LGBT people in Uganda, and indeed of those in Africa. It is only too sad that, although he came to this Parliament last October, we obviously did not heed his warnings - nor did the international community - and now he has been killed.
I find it unbelievable that the European Union is still giving aid to Uganda. I would hope that, after the elections in the next couple of days, we will review that. I hope that, if there is no amnesty for people being prosecuted for LGBT offences, we would withdraw all aid.
I would just like to make one final point. It is very sad that the current Presidency of the European Union, the Hungarians, have decided to ban an LGBT pride march this June. What message does that send out ... ?
(The President cut off the speaker)
Mrs Sinclaire, I have been told that your staff did not notify your speaking time. If your staff can forward proof of such notification then I assure you personally that I will look into the matter. I will attend to it personally if you submit the proof of notification to me.
(IT) Mr President, Commissioner, ladies and gentlemen, the murder of David Kato has been met with harsh and decisive condemnation from the European institutions.
We must not forget, however, that this violent act is just a single episode in a wider state of affairs, in which cultural, ethnic or religious minorities suffer discrimination in various parts of the world. Just a few weeks ago, we adopted an urgent resolution condemning what had happened to Coptic Christians in Alexandria, Egypt, who had been cruelly murdered just because they wanted to profess their faith freely and respectfully.
Looking beyond gay rights, Uganda is an extremely vulnerable country, the victim of financial speculation by certain powers interested in profiting from this country's weakness. The European Union must therefore devote its attention to Uganda so that the country can benefit from our ability to promote democracy and civil rights even in non-EU countries.
Mr President, hatred and human rights violations against sexual minorities continue worldwide. The recent news of the killing of David Kato in Uganda is yet another sad example of the discrimination and brutality that sexual minorities are facing.
The killing of Mr Kato has to be investigated thoroughly, and the person or persons responsible have to be brought to justice. It has been reported that certain sources, including the Rolling Stone tabloid, had publicly called for the killing of Mr Kato. These allegations need to be investigated.
I must say that I was appalled by the comments of the Ugandan Minister for Ethics and Integrity, who announced that homosexuals can forget about human rights.
(PL) Mr President, when I think of Uganda, I think of how much that very beautiful country has suffered since the times of Idi Amin and of how human rights are still being violated there, and I am grateful to all the fellow Members who so diligently draw attention to this. I think that while we are on the subject we should also talk about the language of hatred and what it can produce. For ultimately it was the language of hatred (the tabloid which published photographs of Mr Kato) which led to this horrendous murder. The language of hatred is also in use here in the European Union. There are Internet sites such as Redwatch, and on these sites the names and sometimes even the addresses are given of people who have a different sexual orientation, a different religion or a different world-view. In fact, on these Internet sites violence is openly incited against minorities. We must protect human rights and the safety of minorities around the world, but we must also do the same here in the European Union.
Vice-President of the Commission. - Mr President, let me start by paying tribute to the late David Kato. David Kato was a courageous human rights defender and fearless LGTB rights activist.
As a leading voice on LGTB rights, his life was under threat. On 2 October 2010, David Kato's name and picture, along with the names and pictures of other alleged LGBT persons, were published by a Ugandan tabloid, the Rolling Stone, under the headline 'Hang them', shamelessly putting their lives at risk.
It was a success that he won an appeal against the paper. On 3 January, a court ruled that the paper had violated their constitutional rights to privacy and safety and awarded the three plaintiffs damages.
It was his last success. On 26 January, David Kato was killed. The EU, through its heads of mission in Uganda, expressed its shock and called on the Ugandan authorities to investigate David Kato's murder vigorously and to ensure that the perpetrators of this terrible act were brought to justice.
David Kato will be a great loss to the global community of human rights defenders and to Uganda. His death also reminds us of the volatile situation for LGBT people in Uganda and elsewhere. Right after his death, on 28 January, another paper, Red Pepper, published an outrageous article with very insulting statements about homosexuals. The draft anti-homosexuality bill put before the Ugandan parliament has been temporarily shelved, but can be re-tabled once a new parliament is established after the upcoming elections in Uganda.
The EU position on LGTB rights is very clear. The criminalisation of homosexuality, as foreseen in the draft Uganda bill, goes against international human rights standards. The draft bill also goes against the EU-supported United Nations Declaration on Sexual Orientation and Gender Identity of 18 December 2008.
The EU heads of mission have raised this issue with the Ugandan Government on several occasions at the highest level: with the President, the Prime Minister, the Minister for Foreign Affairs, the Minister of Justice and the Uganda Human Rights Commission.
On 9 February, the Human Rights Working Group, which brings together several partners in Uganda, invited human rights defenders to give an update on actions undertaken by the LGBT - and broader human rights defenders' - community, following David's murder.
On 3 February, the EU Delegation, together with ten EU Member States represented in Uganda and Norway, launched the Local Implementation Strategy on the EU Guidelines on Human Rights Defenders. The strategy set out, in a more practical way, how EU missions and Norway can work to assist and acknowledge the work of human rights defenders, including LGBT activists.
The EU intends to keep raising its concerns in relation to the draft anti-homosexuality bill and other cases of the persecution of LGBT people in Uganda on every suitable occasion, in dialogue with the government. In addition, the EU will continue to support local human rights organisations in their efforts to change attitudes in the country. The EU delegation will shortly meet with a protection organisation for human rights defenders to discuss ways of supporting their work for LGTB activists.
The debate is closed.
The vote will take place immediately.
Written Statements (Rule 149)
It was with great concern that I learnt about the death of human and LGBT rights activist David Kato Kisule in Uganda. We already condemned in this Parliament the criminal sanctions applied to consenting relations between same-sex adults in private and the Bahati Bill, which provides for stiffer penalties right up to capital punishment. The murder of David Kato Kisule proves that there is both a major and real danger that hate and discrimination will cost human lives. I welcome the statements made by President Barack Obama and Secretary of State Hilary Clinton who condemned David Kato Kisule's death and highlighted his efforts to establish a life of dignity in Uganda, regardless of sexual orientation and gender identity. I share the sentiments of those who are calling on the European Commission and Council to take rapid, effective action in condemning and halting this discrimination under the law and in reality.
in writing. - Mr President, Vice-President of the Commission, the murder of David Kato Kisule was a tremendous tragedy for his family and friends as well as a great loss for the LGBT and human rights movement in sub-Saharan Africa. I find it astounding that this horrific act has been treated by the Ugandan authorities with marked indifference. The martyrdom of David Kato and the discrimination against the LGBT minorities should be addressed vocally with the Ugandan authorities.
David Kato's efforts would have been in vain if the Bahati Anti-Homosexuality Bill were to pass in the Parliament of Uganda without a firm international reaction. The European Union must exert pressure on the Ugandan authorities to decriminalise homosexuality and reject the use of the death penalty under any circumstances.
Uganda must fulfil her obligations under international law and the Cotonou Agreement, which commits Uganda to protect all persons, regardless of their sexual orientation or gender identity, against threats and violence. It would be a serious infringement if the Ugandan government and judiciary were to encourage and exercise such violence themselves. The European Union and its Member States must make use of the conditionality of development assistance and cease sponsoring such governments.